Exceptions overruled. In this action of tort against the defendant, a dental surgeon, for negligence in the treatment of the plaintiff, his patient, the only ques*797tion presented is whether there was error in denying the defendant’s motion for a directed verdict. The evidence most favorable to the plaintiff showed that the plaintiff was referred to the defendant by another dentist who had decided that the plaintiff had an impacted molar which should be extracted. When the defendant first examined the plaintiff he suspected that she had a fractured jaw. The X-rays which he took were unsatisfactory to show him whether the jaw was fractured. They did show him the position of the tooth. He stiff suspected that the plaintiff had a fractured jaw. He proceeded, nevertheless, with the extraction which caused great pain. X-rays taken later at a hospital showed a fracture of the jaw which thereupon was wired. On the defendant’s testimony, without the aid of other expert opinion testimony, the jury could find that the defendant, although he suspected a jaw fracture, was negligent in not taking reasonable steps by satisfactory X-rays or otherwise to ascertain whether there was a fractured jaw, and in going forward with the extraction thereby causing pain and suffering to the patient who, it developed, did in fact have a fractured jaw.
John F. Finnerty for the defendant.
Robert P. O’Reilly for the plaintiff.